DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Examiner acknowledges the Applicant has amended claims 1 and 2 purportedly to read on the embodiment/species of Fig. 4. Claims 3-8 have been cancelled by the Applicant.  Action on the merits is as follows:

Claim Rejections - 35 U.S.C. 102 or 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Echigo et al. (Echigo) (US 5,483,106 A).
	In regards to claim 1, Echigo (Figs. 1A, 1B and associated text) discloses a sensor chip (item 1) having a sensor that outputs a signal corresponding to a physical quantity; a support member (item 2) to which the sensor chip (item 1) is mounted; an adhesive layer (items 3 or 3 plus 4) disposed on a side face of the support member (item 2), the adhesive layer (items 3 or 3 plus 4) supporting the sensor chip (item 1); and a wire (item 5) electrically connected to the sensor chip (item 1) on a side face of the sensor chip (item 1), the side face of the sensor chip (item 1) being opposite to the adhesive layer (items 3 or 3 plus 4), wherein on the side face of the sensor chip (item 1), a wire connection region (area where item 5 is connected to the chip and support member, item 2) is defined as including (i) a portion to which the wire (item 5) is connected and (ii) an area adjacent to the portion to which the wire (item 5) is connected; a projection of the wire connection region (area where item 5 is connected to the chip and support member, item 2) into the adhesive layer (items 3 or 3 plus 4) via the sensor chip (item 1) as viewed from a direction normal to the side face of the sensor chip (item 1) is defined as a projection portion (area where item 5 overlaps items 3 plus 4 or 4 alone, in the peripheral region of the items 3 plus 4) in the adhesive layer (items 3 or 3 plus 4); and the adhesive layer (items 3 or 3 plus 4) includes (i) a modified adhesive (item 4 alone or item 3 plus 4 in the periphery)  that includes a material exhibiting a dilatancy property in which a shear stress increases in a multi-dimensional function as a shear rate increases (combination of phenolic resin and silicon resin, col. 4, lines 10-17), and (ii) a low elasticity adhesive (items 3 plus 4 in the middle of adhesive layer, col. 4, lines 10-22) that includes a low elasticity material (silicone resin, col. 4, lines 10-22); and the modified adhesive (item 4 alone or item 3 plus 4 in the periphery) is arranged as the projection portion (area where item 5 overlaps items 3 plus 4 or 4 alone in the peripheral region of the items 3 plus 4) in the adhesive layer (items 3 or 3 plus 4), whereas the low elastic adhesive (items 3 or 3 plus 4 in the middle of the adhesive layer) is arranged as a remaining portion of the adhesive layer (items 3 or 3 plus 4) other than the projection portion (area where item 5 overlaps items 3 plus 4 in the peripheral region of the items 3 plus 4).
Examiner notes that the Applicant lists potential low and high elastic materials below in paragraph [0024].  “[0024] For example, (i) an inorganic material such as SiO.sub.2 and/or (ii) an organic material of a thermoplastic resin such as polyethylene, and/or a thermosetting resin such as phenol resin may be used as a high elasticity material. On the other hand, an organic adhesive material such as silicone, polyacrylate, perfluoropolyether may be used as a low elasticity material. In this case, the high elasticity material is, for example, granular material with a grain diameter of 10 μm or more in order to exhibit the dilatancy property in the mixture. In addition, in order to secure a wide area exhibiting a dilatancy property in the mixture, it is preferable that the highly elasticity material is contained in an amount of 50 vol % or more with respect to the entire mixture. Specifically, for example, the adhesive layer 2 may employ a material in which a high elasticity material such as SiO.sub.2 and a low elasticity material such as silicone are mixed in an emulsion such as a vinyl acetate resin type or an epoxy resin type, and a high elasticity material is contained by 50 vol % or more.”
	It would have been obvious to modify the invention to include a modified adhesive layer that includes a mixture (combination) of a high elasticity material and a low elasticity material for the purpose of mitigating stress (col. 2, lines 16-22), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  Examiner notes that the Applicant has not precluded other materials are not allowed in various regions/portions because of the term “comprising”.
In regards to claim 2, Echigo (Figs. 1A, 1B and associated text) discloses wherein the modified adhesive layer (items 4 alone or 3 plus 4 in the periphery) includes a mixture of a high elasticity material (phenolic resin) and a low elasticity material (silicon resin, col. 4, lines 10-17).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        November 30, 2022